

117 HR 2001 IH: Diversity Data Accountability Act
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2001IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Mrs. Beatty introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Dodd-Frank Wall Street Reform and Consumer Protection Act to require regulated entities to provide information necessary for the Offices of Women and Minority Inclusion to carry out their duties, and for other purposes.1.Short titleThis Act may be cited as the Diversity Data Accountability Act. 2.Disclosures by regulated entitiesSection 342(b) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5452(b)) is amended by adding at the end the following:(5)Disclosures by regulated entitiesThe Director of each Office shall require entities regulated by the applicable agency to provide such information as may be required to carry out the duties of the Director..